— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered March 20, 1990, convicting defendant upon his plea of guilty of the *953crime of criminal possession of a controlled substance in the third degree.
Contrary to defendant’s contention, County Court properly denied defendant’s motion to suppress the contraband taken from the trunk of the vehicle. Based on reliable information supplied by an informant and their own observations of defendant’s actions, the police had probable cause to believe that a crime had been committed and therefore to arrest defendant (see, People v Hines, 155 AD2d 722, 725, lv denied 76 NY2d 736; People v Brown, 151 AD2d 199, 203, lv denied 75 NY2d 768). The subsequent search of the entire vehicle at the police station, including the trunk, was then proper to look for further evidence relating to the crime (see, People v Ellis, 62 NY2d 393, 398; People v Ali, 131 AD2d 857, 859, affd 71 NY2d 1010).
Mahoney, P. J., Weiss, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.